DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both holding portion and nose bridge.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510, 520, 531, 533, 532, 601, 820, 800, and 821.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “area adjacent to a nose of the pet dog which protrudes outward in the frame”, and “a slider slidable in the front-rear direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 (as well as dependent claims 2-17 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited the limitation, “only the lower jaw portion of the pet dog is surrounded…” which is vague and indefinite. It is unclear how only the lower jaw portion 
Claim 5 recited the limitation, “a slider slidable in the front-rear direction of the frame; and a fixture rotatably mounted to the slider to fix a position of the slider.” Which is vague and indefinite. It is unclear how the slider engages with the device. [82] of the specification discloses that the slider may be moved in order to determine the position of the nose bridge. However, Fig. 5 does not show the slider in relation to the nose bridge. As Fig. 5 appears to be the only drawing directed toward this embodiment it is unclear how the slider engages the nose bridge to determine a position in relation to the frame. Does the slider engage with the nose bridge in a male-female locking relationship as claimed in claim 8? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-4, 7, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUELLNER CARL et al. (GB 191229230 A.; hereinafter Muellner).
Regarding claim 1 Muellner teaches:

    PNG
    media_image1.png
    615
    782
    media_image1.png
    Greyscale
A pet dog muzzle. (See Fig. 1); (Page 1, lines 5-7)
A frame disposed between an upper jaw portion and a lower jaw portion of a pet dog. (See Fig. 1 #3, 10, 11, 11c); (page 2, lines 38-40)
A screener coupled to a lower portion of the frame to surround the lower jaw portion of the pet dog. (See Fig. 1 #1-2, 4-7); (page 2, lines 12-15)
And a fixing band coupled to a rear portion of the frame, wherein an upper portion of the upper jaw portion maintains an opened state, and only the lower jaw portion of the pet dog is surrounded, thereby ensuring a vision of the pet dog and reducing resistance. (See Fig. 1 #11b, 18); (page 2, lines 55-57)
Regarding claim 3 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
Further comprising: a nose bridge coupled to cross the frame through a holding portion formed in a middle portion of the frame. (See Fig. 1 #11c, 15); (page 2, lines 38-40)
Regarding claim 4 Muellner, as shown above, discloses all of the limitations of claim 3. Muellner further teaches:
Wherein the holding portion is formed long in a front-rear direction of the frame so that the nose bridge is coupled to a predetermined position in the front-rear direction. (See Fig. 1 #11c, 15); (page 2, lines 38-45)
Regarding claim 7 Muellner, as shown above, discloses all of the limitations of claim 3. Muellner further teaches:
Wherein the holding portion has a shape of a protrusion on one side of an inner surface of the frame. (See Fig. 4 where #15a couples to frame #11); (page 2, lines 42-45)
Regarding claim 11 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
Wherein an area adjacent to a nose of the pet dog protrudes outward in the frame. (See annotated Fig. 1)
Regarding claim 12 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
A plurality of nose bridge auxiliary holes are formed in a front portion of the frame. (See Fig. 3 spaces between #1 and #11 in the wire frame)
Regarding claim 13 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
A pair of decorative holes are formed in the rear portion of the frame to face each other. (See Fig. 1 spaces formed in rear of frame #11)
Regarding claim 16 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
Wherein the screener is formed therein with a vent. (See Fig. 1 spaces between #1-2, 4-7)
A periphery of the vent is formed to be relatively thick compared to thicknesses of other areas and processed to be rounded so that a skin including a tongue or nose of the pet dog is prevented from being injured even when coming into contact with the periphery or edge. (See Fig. 1 rounded wires #1-2, 4-7 are thicker than nose bridge #15)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of Slank; Adam (US 20100175636 A1; hereinafter Slank).
Regarding claim 2 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner further teaches:
Wherein the upper portion of the frame may be formed as an opened surface through a hollow so that the upper jaw portion of the pet dog is not surrounded. (See annotated Fig. 1 open surface)
Muellner does not teach. Slank teaches:
The lower portion of the frame is formed as a closed surface that surrounds the lower jaw portion of the pet dog by using the screener. (See Fig. 1 #118); [0016]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the lower portion of the muzzle of Muellner to incorporate a closed surface, as Slank, in order to gain the advantages of obscuring the teeth of the animal from view [0003].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of JOE VERES (US 1474303 A; hereinafter Veres).
Regarding claim 6 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner does not teach. Veres teaches:
A plurality of fixing grooves arranged to face each other at both sides of the middle portion of the frame. (See Fig. 1 #24); (page 1, lines 97-104)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the holding portion of Muellner to incorporate fixing grooves, as taught by Veres in order to gain the advantages of proper positioning on various animals (page 3, lines 0-5).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of Frevola; James D.  (US 20080264350 A1; hereinafter Frevola).
Regarding claim 8 Muellner, as shown above, discloses all of the limitations of claim 7. Muellner further teaches:
The nose bridge includes a mounting portion extending between both ends of the nose bridge, and the both ends are formed therein with perforated holes to be fixed to the holding portion. (See Fig. 3 #15, 15a, and buckle strap holes); (page 2, lines 38-45)
Muellner does not teach. Frevola teaches:
Male-female coupling at both ends of a nose bridge. (See Fig. 1 #28a, 32); [0036]
Muellner, with a male-female connection, as taught by Frevola, since a simple substitution of one known element for another would obtain predictable results, and the substitution would yield a more adjustable nose band.
Regarding claim 9 Muellner, in view of Frevola, as shown above, discloses all of the limitations of claim 8. Muellner further teaches:
Wherein the mounting portion extends to form a curved shape between the both ends. (See Fig. 3 #15)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of Thompson; J. W. (US 1082372 A.; hereinafter Thompson).
Regarding claim 14 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner does not teach. Thompson teaches:
Wherein the rear portion of the frame is formed at an end thereof with a length adjusting portion. (See Fig. 1 #21); (page 2, 45-49)
Such that a fixing band is inserted from one side and passes through an opposite side around a partition. (See Fig. 1 buckle partition of #21);(page 2, 45-49) 
The fixing band is divided into a lower band disposed on a lower part of a neck of the pet dog and an upper band disposed on a rear part of the neck of the pet dog around the length adjusting portion. (See Fig. 1 #16 upper and lower band portions, #21);(page 2, 45-49)
And the lower band and the upper band are fixed at predetermined lengths by the length adjusting portion. (See Fig. 1 #21);(page 2, 45-49) 
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the fixing band of Muellner, to incorporate the teachings of Thompson, in order to gain the advantages of a more simplistic and adjustable structure for wear.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of Sinko; Kariann (US 20160235038 A1; hereinafter Sinko).
Regarding claim 15 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner does not teach. Sinko teaches:
A buffer formed of a rubber containing elastomer or a fiber is provided at an inner portion of the frame to come into contact with a body of the pet dog. [0046]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the rear portion of the frame of Muellner to incorporate a buffer formed of a rubber containing elastomer or a fiber, as taught by Sinko, in order to assist maintaining the proper position on the head of the animal [0047].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muellner in view of Michunovich; Ruth E. (US 5218929 A.; hereinafter Michunovich).
Regarding claim 17 Muellner, as shown above, discloses all of the limitations of claim 1. Muellner does not teach. Michunovich teaches:
Frame and screener are detachably coupled to each other. (See Fig. 3 #30); (Col. 3, lines 38-39)
Muellner to be detachable, as taught by Michunovich, in order to gain the advantages of preventing injury if the animal is left alone (Col. 1, lines 53-55).
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McManus; W. (US 0672329 A); open top dog muzzle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                 

/MONICA L BARLOW/Primary Examiner, Art Unit 3644